                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:12-CR-00015-KDB-DCK-1
USA                                         )
                                            )
    v.                                      )               ORDER
                                            )
ANTHONY CALDWELL                            )
                                            )


         THIS MATTER is before the Court upon motion of the defendant pro se for a

reduction of sentence based on the First Step Act of 2018 and a request for

appointment of counsel (Doc. No 54)

         The defendant pled guilty to possessing with intent to distribute cocaine

base, a Schedule II controlled substance in violation of 21 U.S.C. §841(a)(1) and

(b)(1)(C) (Counts One and Two). Section 404(c) of the First Step Act specifies that a

court “shall not entertain” a reduction motion where the sentence was imposed in

accordance with the Fair Sentencing Act of 2010. Here, the defendant was

sentenced on July 8, 2013, (Doc. No. 19: Judgment at 1), well after the effective date

of the Fair Sentencing Act. Therefore, he is not eligible for a sentence reduction

under the First Step Act.

         The defendant also asks the Court to appoint him counsel to assist him with

his request for a sentence reduction under the First Step Act. However, “a criminal

defendant has no right to counsel beyond his first appeal.” United States v. Legree,

205 F.3d 724, 730 (4th Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756




      Case 5:12-cr-00015-KDB-DCK Document 55 Filed 04/15/21 Page 1 of 2
(1991). “Though in some exceptional cases due process does mandate the

appointment of counsel for certain postconviction proceedings, . . . [a] motion for

reduction of sentence does not fit into this category.” Legree, 205 F.3d at 730

(internal citation omitted).

      IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 54)

is DENIED.


                               Signed: April 15, 2021




      Case 5:12-cr-00015-KDB-DCK Document 55 Filed 04/15/21 Page 2 of 2
